

	

		II

		109th CONGRESS

		1st Session

		S. 594

		IN THE SENATE OF THE UNITED STATES

		

			March 10, 2005

			Mr. Specter introduced

			 the following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To amend section 1114 of title 11, United States Code, to

		  preserve the health benefits of certain retired miners.

	

	

		1.Preservation of health

			 benefits for certain retired minersSection 1114 of title 11, United States

			 Code, is amended by adding at the end the following:

			

				(n)Notwithstanding

				any other provision of this section, the benefits required to be provided by a

				last signatory operator under chapter 99 of the Internal Revenue Code of 1986,

				may not be terminated or modified by any court in a proceeding under this

				title.

				.

		

